

116 S3882 IS: National Technology Industrial Base Enhancement Act of 2020
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3882IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo establish the National Technology Industrial Base Quadrilateral Council.1.Short titleThis Act may be cited as the National Technology Industrial Base Enhancement Act of 2020.2.Establishment of National Technology Industrial Base Quadrilateral CouncilSection 2502 of title 10, United States Code, is amended by adding at the end the following new subsection:(e)National Technology Industrial Base Quadrilateral Council(1)The chairman of the National Defense Technology and Industrial Base Council shall work with the equivalent designees in the countries that comprise the national technology industrial base to form the National Technology Industrial Base Quadrilateral Council.(2)The National Technology Industrial Base Quadrilateral Council shall meet biannually to harmonize respective policies and regulations, and to propose new legislation that increases the seamless integration between the persons and organizations comprising the national technology and industrial base.(3)The National Technology Industrial Base Quadrilateral Council shall—(A)address and review issues related to indus- trial security, supply-chain security, cybersecurity, regulating foreign direct investment and foreign ownership, control and influence mitigation, market research, technology assessment, and research cooperation within public and private research and development organizations and universities, technology and export control measures, acquisition processes and oversight, and management best practices; and(B)establish a mechanism for National Technology Industrial Base Quadrilateral Council members to raise disputes that arise within the national technology industrial base at a government-to-government level..